PER CURIAM.
The respondents having confessed error, the petition for writ of certiorari is granted without further discussion. See Edgar v. Economic Opportunity Legal Services Program, Inc., 230 So.2d 487 (Fla. 3d DCA 1970); Zuckerman v. Professional Writers of Florida, Inc., 398 So.2d 870 (Fla. 4th DCA 1981).
The petitioners’ motion for attorney’s fees on appeal is denied. The respondents did not instigate or facilitate the actions of the trial court and have confessed error on appeal. It would, therefore, be inappropriate to saddle the respondents with attorney’s fees on appeal.
PETITION GRANTED.
LETTS, WALDEN and GUNTHER, JJ., concur.